Citation Nr: 0714210	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 4, 
2003, for the grant of service connection for bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1991 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for bilateral hearing loss and tinnitus, 
effective February 4, 2003.  In pertinent part, the RO 
assigned a noncompensable rating for bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran currently has Level I hearing in his left ear 
and Level I hearing in his right ear.

2.  The RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus in a September 1993 
rating decision; the veteran did not appeal that decision.

3.  On February 4, 2003, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for bilateral hearing loss and tinnitus; this 
statement was accepted as a claim for reopen service 
connection for bilateral hearing loss and tinnitus.

4.  There is no evidence dated between the September 1993 
rating decision and prior to February 4, 2003, establishing 
an informal or formal claim of service connection for 
bilateral hearing loss and tinnitus; medical records dated 
between the September 1993 rating decision and prior to 
February 4, 2003, do not constitute informal claims for 
compensation for bilateral hearing loss and tinnitus since 
service connection was not in effect for bilateral hearing 
loss and tinnitus.

5.  In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
February 4, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2006).

2.  The August 2003 rating decision which denied service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 
20.1103 (2006).

3.  The legal criteria have not been met for an effective 
date prior to February 4, 2003, for the grant of service 
connection for bilateral hearing loss and tinnitus.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were sent in March and April 2003 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The VCAA letters did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for bilateral hearing loss and tinnitus be 
granted.  In an August 2003 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus 
effective February 4, 2003.  A noncompensable rating was 
assigned for bilateral hearing loss.  The issues on appeal 
concern the claim of entitlement to a higher evaluation for 
this now service-connected hearing loss disability as well as 
the effective date of service connection for bilateral 
hearing loss and tinnitus.

Even though the VCAA letters did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notices were 
properly tailored to the application for the original request 
for service-connected benefits.  As stated above, the RO 
awarded service connection for bilateral hearing loss and 
tinnitus and assigned an initial noncompensable rating for 
bilateral hearing loss and a 10 percent rating for tinnitus 
effective February 4, 2003 (date of claim to reopen).  
Therefore, the VCAA letters served their purposes in that 
they provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable rating or hearing 
loss and the assigned effective date of service connection 
for hearing loss and tinnitus.  The veteran is presumed to be 
seeking the maximum benefits available under the law.  Id.; 
see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notices did not address a 
higher rating and effective date, subsequent documentation 
addressed this matter; there is prejudice to the claimant.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).

The claimant's service medical records and post-service 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2003.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


Evaluation for Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating for bilateral hearing loss.  

The veteran contends that his hearing is worse than is 
represented by a noncompensable rating since he has more 
severe loss in the higher frequency ranges, has difficulty 
hearing others, and misses a lot of sounds.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding medical 
assessment are not competent, at least as to the measurable 
level of hearing loss that must be provided by the 
appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, even 
though the veteran is competent to report that he has 
difficulty hearing, he is not competent to state the level of 
hearing loss at the specific decibel levels required for 
evaluation under the VA Rating Schedule.

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
45
75
LEFT

10
10
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average in the right ear was 36.25.  
The puretone threshold average in the left ear was 35.  The 
examiner stated that the veteran had bilateral moderate to 
severe high frequency sensorineural hearing impairment.  

Under the rating criteria, the May 2003 examination results 
constitute Level I hearing on the left and Level I hearing on 
the right.  When combined, the result is a non-compensable or 
0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on the examination.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the Rating Schedule as it specifically pertains to those 
rating criteria.  The veteran has argued that the puretone 
scores should not be averaged.  However, VA's rating criteria 
is very specific regarding how hearing loss is evaluated and 
rated.  See 38 C.F.R. § 4.85.  As noted, the evaluation is 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four, as well as consideration of the 
speech discrimination scores.  As such, even though the 
veteran does not agree with the manner in which hearing loss 
is evaluated, the Board is required to apply the specific 
diagnostic criteria as set forth in the VA's Rating Schedule.  

The Board is bound in its decision by application of the 
Rating Schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 


Earlier Effective Date

The RO denied entitlement to service connection for bilateral 
hearing loss and tinnitus in a September 1993 rating 
decision; the veteran did not appeal that bilateral hearing 
loss and tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

On February 4, 2003, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for bilateral hearing loss and tinnitus; this 
statement was accepted as a claim for reopen service 
connection for bilateral hearing loss and tinnitus.

In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus, effective 
February 4, 2003, the date of receipt of the reopened claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 
3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's original claim of service connection for 
bilateral hearing loss and tinnitus was denied in September 
1993 and he did not appeal that decision so it became final.  
Thereafter, there is no formal correspondence from the 
veteran until February 4, 2003, the date of his claim to 
reopen the matter of service connection for bilateral hearing 
loss and tinnitus.  Dated between the September 1993 rating 
decision and the February 4, 2003 claim to reopen, are VA 
medical records.  

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits for 
bilateral hearing loss and tinnitus in March 1993.  Since 
that date was within one year of service separation, the 
veteran maintains that service connection should be awarded 
the day following separation from active service since the 
evidence showed that he had hearing loss and tinnitus at that 
time.  He refers to an inservice June 1992 separation 
examination.  

This type of argument has been considered and rejected by the 
Court in previous cases.  The Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to March 1993, the date he initially 
filed a claim for service connection for bilateral hearing 
loss and tinnitus; or to the day after his separation from 
service.

The veteran's representative also asserts that VA medical 
records may serve as informal claims for service connection.  

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

With respect to any medical records dated prior to February 
4, 2003, it is clear that such records may only form the 
basis of an informal claim for service connection in cases in 
which service connection had previously been denied on the 
basis that the disability was not compensable in degree.  
This was not the basis of the September 1993 denial.  See 
Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA")..

In Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. August 18, 
2006), the Court stated that a claimant can attempt to 
overcome the finality of a decision which assigns an 
effective date in one of two ways, by a request for revision 
of those regional office decisions based on clear and 
unmistakable error (CUE), or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date prior to the date of his claim.  The claimant does not 
argue that the request for an earlier effective date should 
be construed as a motion to revise based on CUE.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than February 4, 2003, for the grant of service 
connection for bilateral hearing loss and tinnitus.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal 
is denied.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Entitlement to an effective date earlier than February 4, 
2003, for the grant of service connection for bilateral 
hearing loss and tinnitus, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


